         Case 7:20-cv-00361 Document 28 Filed on 02/03/21 in TXSD Page 1 of 3
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                         February 03, 2021
                              UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
7.226 ACRES OF LAND, more or less, in §
                                        CIVIL ACTION NO. 7:20-cv-00361
STARR COUNTY, TEXAS; LEGACY           §
ADVANCE DEVELOPMENT                   §
PARTNERS, LTD.; BBVA USA; and         §
AMEIDA SALINAS, Starr County Tax      §
Assessor-Collector,                   §
                                      §
      Defendants.                     §

                                               ORDER

           The Court now considers the “Notice of Disclaimer Executed by Ameida Salinas, Starr

County Tax Assessor-Collector”1 and “Plaintiff’s Opposed Motion for a Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

Fed. R. Civ. P. 26(f).”

       I. DISCLAIMER

           In the disclaimer attached to the notice, Defendant Ameida Salinas, in her capacity as the

Starr County, Texas, Tax Assessor-Collector “disclaims any right, title, claim or interest” in the

property that is the subject of this eminent domain proceeding, disclaims any right to just

compensation to be paid for the subject property, and requests to be dismissed from this action.2

           Under Federal Rule of Civil Procedure 71.1(i)(2), the Court may at any time dismiss an

unnecessarily or improperly joined Defendant, or any Defendant that has no interest in the

1
    Dkt. No. 23.
2
    Dkt. No. 23-1 at 1.


1/3
       Case 7:20-cv-00361 Document 28 Filed on 02/03/21 in TXSD Page 2 of 3




property to be condemned.3 The Court reviewed the disclaimer and finds it to be duly executed.

The Court thus finds good cause for dismissing the disclaimed Defendant from this case and

accordingly DISMISSES Defendant Ameida Salinas, Starr County Tax Assessor-Collector from

this case and instructs the Clerk of the Court to terminate this Defendant as a party to this case.

The Court now turns to the motion for a continuance.

    II. CONTINUANCE

        The parties’ initial pretrial and scheduling conference is scheduled for February 16,

2021.4 Plaintiff United States filed the instant motion for a continuance of the conference on

February 1st.5 Therefore, the opposed motion will not be ripe until after the conference the

United States seeks to continue.6 However, the only reason the motion is “opposed” is because

Defendant BBVA USA did not respond to attempts to contact them on two different days.7

Defendant Legacy Advance Development Partners is unopposed.8 Therefore, the Court will treat

the instant motion as unopposed and consider it instanter.

        The United States requests a continuance of the February 16, 2021, initial pretrial and

scheduling conference and its associated joint discovery/case management plan deadline in light

of President Biden’s January 20th proclamation concerning the border wall.9 The President’s

proclamation directs numerous heads of executive agencies to “pause work on each construction

project on the southern border wall” and to “develop a plan for the redirection of funds

concerning the southern border wall . . . within 60 days” from January 20th.10 The Court finds


3
  FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
4
  Dkt. No. 11.
5
  Dkt. No. 24.
6
  See LR7.3 (opposed motions are submitted after 21 days).
7
  Dkt. No. 24 at 3.
8
  Id.
9
  Id. at 2, ¶¶ 4–6.
10
   Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).


2/3
         Case 7:20-cv-00361 Document 28 Filed on 02/03/21 in TXSD Page 3 of 3




good cause in the parties’ request that this eminent domain proceeding be abated while the

United States develops its plan concerning the border and associated land use. The Court

GRANTS Plaintiff’s motion11 and continues the initial pretrial and scheduling conference

previously set for February 16th to April 13, 2021, at 9:00 a.m. The joint discovery/case

management plan is due no later than April 2, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 3rd day of February 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




11
     Dkt. No. 24.


3/3
